Citation Nr: 0118396	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  96-21 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March to May 1978, 
January to July 1986, February to March 1991, and from June 
to October 1991 with periods of active duty for training 
(ADT) and inactive duty training (IDT).

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO). 


REMAND

While the issue certified for appellate review in this matter 
is entitlement to service connection for PTSD, the Board 
believes that additional development is warranted regarding 
one significant point.  A service medical board report dated 
November 1992 indicates that the veteran had a major 
depression at that time.  The medical board report appears to 
associate this condition with the veteran's active service 
from June to October 1991, however, this is not clear.  

Although the RO denied a claim for service connection for 
depression in January 1993, the veteran submitted a statement 
claiming service connection for PTSD in February 1993.  This 
statement did not explicitly indicate disagreement with the 
denial of service connection for depression; however, a 
subsequent decision by the Court has altered the criteria for 
determining whether this communication should have been 
construed as expressing dissatisfaction with the denial of 
service connection for a psychiatric disability.  Gallegos v. 
Gober, 14 Vet. App. 50 (2000).  The Board believes that this 
question must first be considered by the RO.  A favorable 
determination on this question would significantly broaden 
the issue on appeal and thus Board concludes that it would be 
a waste of adjudicative resources to review the claim of 
service connection for PTSD at this juncture. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for post-traumatic 
stress disorder (PTSD), codified at 38 C.F.R. § 3.304(f) 
(2000), service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996). 

The record before the Board demonstrates that PTSD has been 
indicated.  The veteran has reported that she was exposed to 
multiple stressful incidents in active service that resulted 
in PTSD.  Some medical providers, though by no means all, 
appear to have accepted the veteran's account of her 
experiences as supporting a diagnosis of PTSD.  None of them, 
however, has actually identified a verified event in service 
as the stressor or stressors that supports the diagnosis of 
PTSD.  The Board is not required to accept an appellant's 
uncorroborated account of her active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991). 

The U.S. Court of Appeals for Veterans Claims (Court) in 
Zarycki v. Brown, 6 Vet. App. 91 (1993) set forth the 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(2000).  Whether or not a veteran "engaged in combat with 
the enemy" must be determined through recognized military 
citations or other service department evidence.  In other 
words, the claimant's bare assertions that she "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that she "engaged in combat with the enemy."  If 
the determination with respect to this step is affirmative, 
then (and only then), a second step requires that the 
veteran's lay testimony regarding claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.

In one of her written statements dated December 1995, the 
veteran has actually contended she was involved in combat 
with the enemy.  She referred to participation in a "few" 
firefights.  She provided no identifying details as to date 
or location.  The VA has set forward criteria of "conclusive 
evidence" to establish a combat related stressor.  These 
criteria are defined as: (a) a claim that the stressor is 
related to combat and (b) a demonstration in the record that 
the claimant ("in the absence of evidence to the contrary") 
has been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part VI,  7.46 (effective Oct. 
11. 1995).  The Board notes the revised version of this 
Manual M21-1 provision (Part VI,  11.37 (effective Feb. 13, 
1997)) did not alter the list of awards or decorations.  
These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  The 
record in this case shows the veteran was never awarded any 
of these awards or decorations.  Simply stated, both combat 
and non-combat personnel received the decorations awarded to 
the veteran during her active service in the Persian Gulf 
War.

The Board's finding at this point does not foreclose the 
possibility that the veteran can establish that she was 
involved in combat during the Persian Gulf War.  It is simply 
a determination that the current evidence, including the 
information in the service records regarding all awards 
received during her active service, does not provide evidence 
of combat participation.  In this case, where the record does 
not reflect "conclusive evidence" that the claimant 
"engaged in combat with the enemy" under 38 U.S.C.A. 
§ 1154(b), her assertions, standing alone, can not as a 
matter of law provide evidence to establish that she 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed [in- service] event 
actually occurred" can not be provided by medical opinion 
based on a post-service examination.  Moreau, 9 Vet. App. at 
394-96.  This does not mean that the claimant can not still 
establish that she "engaged in combat with the enemy," and 
then secure the presumptions provided under 38 U.S.C.A. 
§ 1154(b) (West 1991).  It only means that other "credible 
supporting evidence from any source" must be provided to 
insure that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Thus, the analysis of stressor verification is not so much 
bisected by whether the event is "combat" or "noncombat," 
but whether there is "conclusive evidence" of a combat 
stressor, or "credible supporting evidence from any source" 
of a combat or noncombat stressor.

The veteran has been requested to identify those events in 
service that she believes are the stressor or stressors that 
caused PTSD.  Her statements and testimony provide numerous 
alleged stressors.  The stressor she has attached the most 
emphasis to is an alleged sexual assault during her active 
service in the Persian Gulf War.  The veteran has repeatedly 
contended that she was raped on September 26, 1991, and that 
records regarding her reports of this rape were destroyed by 
her superiors.  The RO has mounted efforts to confirm this 
event, including contact with the Center for Research of Unit 
Records (CRUR), previously known as the U. S. Armed Services 
Center for Research of Unit Records or the Environmental 
Support Group.  In August 1996, the Director of the CRUR 
stated that the U.S. Army Crime Records Center had found no 
records concerning the veteran being subject to a rape during 
Operation Desert Storm.

Under the controlling case law, to comply with the statutory 
requirements of 38 U.S.C. § 7104(d), adjudicators and the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which they find to be 
persuasive or unpersuasive, and provide the reasons for 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Board notes on a preliminary basis that in her written 
statement dated December 1995, the veteran contended that  
"September 26th, 1992," the date of the alleged rape, is 
the date that she is "certain of."  In this regard, it 
appears that the RO is correct to conclude that the veteran 
meant to claim "September 26th 1991" as the dated of her 
alleged rape as on September 26, 1992, she was both not in 
the service and not in the Persian Gulf.  In January 2000, 
the veteran stated that the rape took place on September 26, 
1991.  

The service medical records document that on September 27, 
1991, the veteran underwent a service medical examination for 
demobilization.  At that time, the veteran was not in the 
Persian Gulf, but in Fort Dix, New Jersey.  This record 
contains no reference to a sexual assault.  Nor did the 
physical examination disclose any evidence of an assault.  
The only physical disability involved the lower extremity, 
and this problem had been present for some time as confirmed 
by the other medical records.  There was no incidental 
finding of any psychological manifestation indicating any 
recent distressing event.   As the RO noted, this evidence, 
one day after the alleged assault, does not support the 
claim.  The Board further observes that in order to find the 
veteran's account credible, the fact finder would have to 
believe that she was raped during September 26th, and between 
that incident and her examination at Ft. Dix the following 
day, she had time to complete preparation for departure from 
Saudi Arabia (including apparently a concerted effort by her 
unit to undermine her claim), endure a multi-hour flight, and 
arrive at Ft. Dix.  The record further shows that when she 
was initially seen for complaints regarding a psychiatric 
disability in late 1992, she made no mention of an alleged 
rape.  

In the supplemental statement of the case of December 1999, 
the RO discussed in detail the efforts previously mounted to 
obtain verification of alleged stressful events.  As the RO 
pointed out, this development not only did not support the 
allegations, but also in important respects it produced 
evidence rebutting the claimant's allegations.  The citations 
the veteran's representative have made to important Court 
decisions regarding sexual assault and PTSD do not support 
the veteran's claim for PTSD if the service records not only 
do not confirm the alleged stressor, but also provide 
affirmative evidence refuting the existence of the alleged 
stressor or stressors.  

The Board has also reviewed the veteran's other alleged 
stressors, particularly those cited in her December 1995 
statement and her testimony before a hearing officer at the 
RO.  Her alleged stressors are wanting in specifics and 
variable.  The record shows that on psychological testing, 
there was clear evidence of invalid responses.   Based on the 
above, the Board must find that, at this time, the record not 
only currently fails to corroborate the veteran's accounts of 
her alleged stressful events, it also raises fundamental 
issues as to the credibility of the veteran's evidentiary 
assertions advanced in the context of a claim for 
compensation benefits.  While the veteran has been diagnosed 
my several physicians with PTSD, the question of whether she 
was exposed to a stressor in service is a factual deter-
mination and as the Court has held:

Just because a physician or other health 
professional accepted appellant's description of 
his Vietnam experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the 
Board was required to grant service connection for 
PTSD. 

Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).  

Moreover, beyond the question of stressor verification, 
credibility is for consideration when adjudicators consider 
the claimant's reports of such subjective features of PTSD as 
the remote emotional reaction to an event designated as a 
"stressor."  The record in this case also discloses marked 
conflicts as to the correct psychiatric diagnosis or 
diagnoses.  In this regard, the record shows that these 
conflicts are related to the degree to which the examiners 
appear to accept the appellant's allegations as to alleged 
"stressors" and subjective symptoms.  The veteran's 
accounts of her alleged stressors not only must be confirmed, 
her lay statements must otherwise found to be credible.  The 
credibility to be accorded to the lay testimony is within the 
province of the adjudicators and is not a matter of medical 
expertise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Zarycki; Wilson.

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).  

The Board believes that the question concerning the status of 
the claim for service connection for depression must be 
clarified as it is potentially intertwined with the claim for 
service connection for PTSD, particularly in light of 
Gallegos.   Further, this will provide an opportunity to 
consider the claim in light of the VCAA. Therefore, for these 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should again review the January 
1993 disposition of the claim for service 
connection for depression in light of 
Gallegos.  The RO should determine whether 
the communication received in February 
1993 addressing a claim for service-
connection for PTSD should be construed as 
effectively expressing dissatisfaction 
with the January 1993 rating determination 
notice.  Should the RO find that the 
February 1993 communication was a notice 
of disagreement, the RO should take 
appropriate action to provide the claimant 
with a supplemental statement of the case 
as to the issue of entitlement to service 
connection for a psychiatric disability, 
including PTSD.  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her claim 
(if any).  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care providers 
in order to attempt to obtain copies of 
those treatment records that have not been 
previously secured (if any).

3.  The veteran should be asked to review 
her accounts of the alleged traumatic 
events and add any additional information 
possible, including a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
she alleges she was exposed in service.  
She is asked to list and number the 
alleged stressors.  The veteran should be 
asked to provide to the best of her 
ability any specific details to each of 
the claimed stressful events noted above, 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of these alleged stressful events 
listed above she is referring when she 
writes relative to any specific incident.   

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

4.  If the veteran has provided any 
additional information that is described 
in sufficient detail to permit meaningful 
research to be performed, the RO should 
attempt to confirm any of the stressors 
supplied by the veteran through all 
appropriate channels, such as the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia, 22150.  
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  

To summarize:  USASCRUR should only be 
contacted again if the veteran has 
provided additional adequate information 
by which a meaningful attempt to confirm 
any of the alleged stressors may be 
confirmed.

5.  The veteran should be examined by a 
VA psychiatrist to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification of any disorder 
present.  The examination report should 
include a detailed account of all 
pathology found present.  A copy of this 
REMAND should be provided to the 
examiner.  The examiner should provide 
explicit responses to the following 
questions:

(a) Does the veteran have a psychiatric 
disability?  

(b)  Is it as least as likely as not that 
the veteran has an acquired psychiatric 
disability associated with her active 
service from February to March 1991 and 
from June to October 1991?  

(c)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
was relied to establish the existence of 
the stressor(s).  

The report of the examiner should include 
a complete rationale for all opinions 
expressed.  The claims folder or the 
pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.

6.  The RO should review the medical 
report to determine if it responds to the 
questions posed in 
paragraph 4.  If not, the report should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2000).

7.  Thereafter, the case should be 
reviewed by the RO in light of the 
instructions mandated by the Court in 
Zarycki and Cohen as well as the 
discussion above in this remand.   
Notwithstanding any medical diagnosis or 
opinion of record, the RO may also make 
an adjudicative determination as to this 
issue based upon credibility findings 
concerning not only alleged stressor 
events, but also as to the credibility of 
reported subjective symptoms.  

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and her 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




